          Case 1:16-cv-01473-RA Document 84
                                         83 Filed 07/16/20
                                                  07/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE JONES 1, et. al.,                                              16 CV 1473 (RA)(AJP)
                    Plaintiffs,
                                                               NOTICE OF WITHDRAWAL
        - against-                                                  AS COUNSEL

DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION (“DOCCS”) ACTING
COMMISSIONER ANTHONY ANNUCCI, et. al.

                       Defendants.



       PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Kathryn C. Saba, an

attorney at Debevoise & Plimpton LLP (“Debevoise”), co-counsel for plaintiffs in the above-

entitled action, hereby withdraw as an attorney of record, because as of July 17, 2020 I will no

longer be employed as an attorney at Debevoise. Another attorney at Debevoise and co-counsel

from the Legal Aid Society will continue to serve as counsel of record to said plaintiffs in the

above-referenced matter.




                                                 1
         Case 1:16-cv-01473-RA Document 84
                                        83 Filed 07/16/20
                                                 07/15/20 Page 2 of 2




       Therefore, I hereby request that the Court grant my withdrawal and that my appearance

be removed from the docket.

Date: New York, New York

       July 15, 2020                                      Respectfully Submitted

                                                          DEBEVOISE & PLIMPTON LLP

                                                          By: /s/ Kathryn C. Saba
                                                          Kathryn C. Saba
                                                          919 Third Avenue
                                                          New York, NY 10022
                                                          Tel: 212-909-6000
                                                          ksaba@debevoise.com




SO ORDERED: ___________________________________________
         July 16, 2020
Dated: ___________________




                                              2
